524 F.2d 1342
91 L.R.R.M. (BNA) 2240, 78 Lab.Cas.  P 11,337
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROTARY PRESS, INC., Respondent.
No. 75-1164.
United States Court of Appeals,Sixth Circuit.
Nov. 5, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Emil C. Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
Arnold Morelli, Bauer, Morelli & Heyd, Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
It appearing that on April 24, 1975, this Court filed an order directing the respondent to show cause why the petitioner's motion for judgment by default should not be granted, and it further appearing that to date the respondent has not responded thereto,


2
It is ordered that the petitioner's motion for judgment by default be and it hereby is granted and the Board's order is hereby enforced.